DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said head strap subassembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This should read “headband” as “head strap subassembly” has been changed to “headband” in claim 1 previously.

Claim 3 recites the limitation "said head strap" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This should read “said headband.”
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poggio (US 2020/0109847) in view of Kelly (US 2020/0003400).
With respect to claim 1, Poggio discloses a medical headlamp headband assembly (see figures 1 and 6 below), having a preferred orientation relative to a wearer's head, and comprising: a)    a closed form headband (fig 1, 100), adapted to encircle a human head horizontally, thereby defining a head-facing side and having a tightness adjustment feature (fig 1, 134A) in a rear central location relative to a wearer's head when said headband assembly is worn in its preferred orientation; b)    a tightness adjustment subassembly (fig 6, 700), at a central rear location, opposed to said front location; c)    a resiliently deformable wing-set (fig 6, 550), supported by said headband on said head-facing side, about said tightness adjustment subassembly and including a central part and two wings (see fig 1 below), each extending laterally outwardly from said central part, each wing extending forward as it extends laterally from said central part (see fig 6 below), to contact said wearer's head at a rear side location, thereby holding said tightness adjustment assembly back from said wearer's head (shown held away from the head in figure 33). With respect to claim 2, Poggio discloses wherein said tightness adjustment subassembly is more rigid than other portions of said head strap subassembly, thereby potentially causing discomfort (paragraph 46, 500 is padding). With respect to claim 3, Poggio discloses wherein said wing set is a rear wing set and wherein said head strap assembly further includes a top strap assembly (fig 6, 152) that is joined to said head strap at two opposed locations, and is configured to extend over the top of a wearer's head, and includes a top tightness adjust assembly (fig 6, 400), and wherein a top resiliently deformable wing set (fig 6, 540) is located about said top tightness adjust assembly and includes a central portion and a pair of wings (see figure 6 below) projecting outwardly and downwardly from about said top tightness adjust element (fig 6), to hold said top tightness adjust mechanism away from a wearer's head (fig 33 padding).
With respect to claim 8, Poggio discloses medical headlamp headband assembly, having a preferred orientation relative to a wearer's head, and comprising: a) a closed form headband (fig 6, 120), adapted to encircle a human head horizontally, b) a top strap (fig 6, 152) configured to extend over the head of a wearer, thereby defining a head-facing side and including a top strap tightness adjustment subassembly (fig 6, 400); c) a resiliently deformable wing-set (fig 6, 540), supported by said top strap on said head-facing side, about said tightness adjustment subassembly and including a central part and two wings (see fig 6 below), each extending laterally outwardly from said central part and horizontally coincident to said top strap, each wing extending downward as it extends laterally from said central part, to contact said wearer's head at a top side location (see fig 6 below), thereby holding said tightness adjustment assembly away from said wearer's head (Fig 33).

    PNG
    media_image1.png
    1051
    775
    media_image1.png
    Greyscale


With respect to claims 1, 4, 5, 8 and 9, Poggio discloses the claimed invention except for the top and rear wing sets are held in place on said tightness adjustment mechanism by a wing set holder, which is joined to itself, to form a loop about said wing set and said tightness adjustment assembly, the wing set holder in part engaged to and suspended between the termini of the wings so there is a gap between a part of the holder and the central part of the wing, said wing set contacting said wearer’s head through said holder.
Kelly discloses a holder (fig 1, 16) which is joined to itself, to form a loop about structural components such as adjustment assemblies (paragraph 35, all structural elements can be covered by 16) the wing set holder in part engaged to and (paragraph 35 states the entire structure can be covered by the holder such that if the entire structure is covered the holder is engaging the termini by covering the termini) suspended (hangs down from the structure forming a gap as shown in figure 1) between the termini of the wings so there is a gap (See figure 1 below the is a gap formed between the head lamp and the holder) between a part of the holder and the central part of the wing, said wing set contacting said wearer’s head through said holder to protect the structural components (paragraph 35). With respect to claims 6 and 10, Kelly discloses wherein wing set holder is joined to itself, by being snapped to itself, using opposed snaps (see fig 1 below). 

    PNG
    media_image2.png
    764
    548
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poggio to include the top and rear wing sets are held in place on said tightness adjustment mechanism by a wing set holder, which is joined to itself, to form a loop about said wing set and said tightness adjustment assembly the wing set holder in part engaged to and suspended between the termini of the wings so there is a gap between a part of the holder and the central part of the wing, said wing set contacting said wearer’s head through said holder in view of Kelly in order to protect the components. 
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/6/2020, with respect to the U.S.C. 112 rejection of claims 1-7 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 1-7 has been withdrawn. 
Applicant’s arguments, with respect to the U.S.C. 103 rejection of claims 7 and 11 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 7 and 11 has been withdrawn. 
Applicant's arguments filed 10/6/2020 have been fully considered but they are not persuasive. The applicant argues that the wing set holder is not engaged to and suspended from the termini of the wing set. The examiner respectfully disagrees. Paragraph 35 of Kelly states the entire structure can be covered by the holder such that if the entire structure is covered the holder is engaging the termini by covering the termini and it is suspended because it hangs down from the structure forming a gap as shown in figure 1. The claims do not require the holder to be positively fixed to the wings at the termini just engaged to the termini which includes covering or surrounding the ends since Kelly discloses the holder coving the entire structure. 
The applicant also argues that Kelly does not teach the holder providing a hammock or air cushion. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the holder providing a hammock or air cushion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejections are deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773